In a third-party action for indemnification, the third-party defendant Hertz Corporation appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated March 4, 1987, which denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted and the third-party complaint is dismissed.
We find no triable issue was raised by the third-party plaintiff with respect to ownership by Hertz of a vehicle allegedly involved in the accident (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065; Zuckerman v City of New York, 49 NY2d 557). The Hertz Corporation’s attorney’s affirmation was a proper vehicle for the submission of documents which showed that the assertions of the defendant third-party plaintiff Command Bus Company, Inc., that the vehicle in the accident was a Hertz truck, were merely conclusory (see, Zuckerman v City of New York, supra, at 563). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.